Title: To Thomas Jefferson from C. W. F. Dumas, 26 September 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La Haie 26e. 7br. 1786

Je reçois la faveur dont Votre Excellence m’a honoré en date du 25 Août dernier par les mains de M.M. Morris et de Mr. De Basseville leur Mentor. Le grand respect que j’ai pour Monsieur leur digne Pere, et la recommandation de Votre Excellence, feroient aller mon Zele, consacré à tout ce qui tient aux Etats-Unis, à des choses bien au-delà des légers services qu’ils me demandent. J’aurai l’honneur de les présenter demain matin à Mr. l’Ambassadeur de France. Ils paroissent déterminés à partir demain au soir pour Amsterdam.
J’avois remis le 23 un paquet pour le Congrès sous l’adresse de Votre Excellence à l’hôtel de France. Ce paquet, par une inadvertance qui m’a fait beaucoup de peine, dont je suis néanmoins prudent de dissimuler une grande partie, n’a point été emporté par le Courier qu’on a expédié. On cherche à m’en consoler, en me promettant qu’on l’enverra cette semaine encore par une autre occasion. En attendant, je joins ici la Gazette et Note incluse, que Votre Excellence voudra bien avoir la bonté d’insérer dans le dit paquet, lorsqu’Elle l’aura reçu.
Un précédent Courier de France doit avoir fait remettre à Votre Excellence un autre paquet, contenant 4 Exemplaires de la Vie de Mr. Turgot, dont Votre Excellence voudra bien agréer un Exemplaire, et acheminer les 3 autres à Leurs Excellences MM. Franklin, R. Morris, et Jn. Jay, selon l’indication écrite en marge des frontispices.
C’est avec un très vrai et grand respect que je suis De Votre Exc. Le très-humble & très-obéissant serviteur,

CWF Dumas

